UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7128


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DARYL W. SMITH, a/k/a D-Nice,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (1:03-cr-00039-FPS-9)


Submitted:   September 11, 2012       Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl W. Smith, Appellant Pro Se. John Castle Parr, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daryl   W.    Smith     appeals    the   district      court’s      order

denying his motion pursuant to Fed. R. Crim. P. 36 to correct an

alleged    clerical      error    in   his    amended      judgment.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                         United

States v. Smith, No. 1:03-cr-00039-FPS-9 (N.D.W. Va. June 22,

2012).     We dispense with oral argument because the facts and

legal    contentions     are     adequately    presented      in   the    materials

before    the   court    and     argument    would   not    aid    the   decisional

process.



                                                                           AFFIRMED




                                         2